RENDERED: OCTOBER 8, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2017-CA-0833-MR


TONYA FORD                                                           APPELLANT


          ON REMAND FROM THE KENTUCKY SUPREME COURT
                    (FILE NO. 2019-SC-0538-DG)

                APPEAL FROM TAYLOR CIRCUIT COURT
v.            HONORABLE SAMUEL TODD SPALDING, JUDGE
                      ACTION NO. 10-CR-00162



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, LAMBERT, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: This matter is before us on remand from an opinion of

the Kentucky Supreme Court in Ford v. Commonwealth, No. 2019-SC-0538-DG,

2021 WL 3828505 (Ky. Aug. 26, 2021). The Supreme Court affirmed our

conclusion that Ford’s counsel did not render ineffective assistance on the issue of
jury instructions affecting the outcome of the proceeding. Upon holding that the

manifest injustice standard set out in Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky.

App. 2010), did not apply to the intentional flaunting of the civil rules by defense

counsel in the formatting of his written argument, the high court reversed and

remanded on Ford’s remaining issues for consideration on their merits. Having

closely studied the record and the law, we again affirm the order of the Taylor

Circuit Court.

                          Facts and Procedural History

             On August 24, 2012, a jury convicted Appellant of murdering her

husband, David Ford, and she was sentenced to twenty years in prison. Evidence

was adduced at trial that Appellant shot her husband, who had numerous affairs

during the marriage, in the back of his head after he told Appellant that he wanted

a divorce and that he was moving in with his latest paramour. Appellant confessed

to her mother that she committed the murder. Evidence was offered that

Appellant’s fingerprints were on a threatening note discovered near the body, and

cell phone records showed that she was in the vicinity of the murder at the time it

occurred. Witnesses testified that Appellant said she would kill David if she

discovered that he was cheating on her again.

             At trial, the Commonwealth called Jerome McNear, an AT&T analyst,

who produced a propagation map of Taylor County showing where various cell


                                         -2-
towers were located and the areas to which they provide coverage. His testimony

placed Appellant in the general vicinity of the murder scene at the time the murder

was committed. His testimony contradicted Appellant’s earlier claim that she was

fifteen minutes away from the murder scene getting coffee at a Sonic fast food

restaurant.

               Similarly, Kentucky State Police Detective Israel Slinker engaged the

services of Russ McIntyre to create a map identifying where and when calls were

made from Appellant’s cell phone. McIntyre was a Kentucky National Guard

analysist assigned to Kentucky State Police drug enforcement. At trial, and based

on McIntyre’s information, Detective Slinker offered his opinion that Appellant

was in the vicinity of the murder scene at the critical time.

               Appellant’s conviction was affirmed by the Kentucky Supreme

Court.1 In June 2015, she filed a Kentucky Rules of Criminal Procedure (RCr)

11.42 motion seeking to vacate her conviction based on ineffective assistance of

counsel and prosecutorial misconduct. The Taylor Circuit Court conducted a two-

day hearing, and rendered a comprehensive order denying her motion for RCr

11.42 relief and her motion to set aside her conviction based on her claim that her

due process rights were violated and because the Commonwealth failed to produce

certain evidentiary items.


1
    Ford v. Commonwealth, No. 2012-SC-000624-MR, 2014 WL 1118198 (Ky. Mar. 20, 2014).

                                           -3-
                Ford appealed to this Court and moved for leave to exceed the 40-

page limit for her appellate brief. Ford’s first brief was returned to her as non-

compliant for exceeding the page limit. When Ford’s renewed motion to exceed

the 40-page limit was denied, Ford’s counsel filed a second appellate brief, this

time with a smaller font and narrower margins than allowed by the civil rules.

                We regarded the filing of Ford’s second non-conforming brief as a

blatant attempt to circumvent the rulings of this Court and the civil rules.2 While

noting that minor formatting errors might not require redress, we determined that




2
    We stated the following:

                   It has come to the Court’s attention that Appellant’s brief is not
                in conformity with Kentucky Rules of Civil Procedure (“CR”)
                76.12(4)(a)(ii). This rule requires the appellate brief to utilize 12-
                point font, with a 1.5-inch margin on the left side and 1-inch
                margins on all other edges. Appellant’s brief appears to employ a
                font smaller than that required by the rule, with more lines per
                page than can be achieved with 12-point font, and margins which
                are smaller than 1.5 inches on the left and 1 inch on all other edges.
                The result is that counsel has compressed more than 40 pages of
                material within the 40 page limit, albeit in non-conformity with the
                Civil Rules.

                   Appellant’s non-compliance with CR 76.12(4)(a)(ii) appears to
                be intentional. It came about in the context of this Court’s denial
                of her renewed motion to exceed the 40-page limit, and her first
                brief having been returned to her as non-compliant. We may
                reasonably conclude, then, that counsel intentionally sought to
                circumvent the Civil Rules and the Orders of this Court to achieve
                via purposeful non-compliance what was otherwise denied to her
                by her compliance. Accordingly, we are compelled to address
                counsel’s intentional non-compliance.

                                                 -4-
Ford’s attempt to avoid this Court’s rulings did require remediation. We turned to

Hallis, which held that,

             [o]ur options when an appellate advocate fails to abide by
             the rules are: (1) to ignore the deficiency and proceed
             with the review; (2) to strike the brief or its offending
             portions, CR 76.12(8)(a); or (3) to review the issues
             raised in the brief for manifest injustice only, Elwell v.
             Stone, 799 S.W.2d 46, 47 (Ky. App. 1990).

Hallis, 328 S.W.3d at 696.

             Rather than ignore the deficiency or strike Ford’s brief, and given the

gravity of the underlying offenses, we chose to examine the circuit court

proceeding for manifest injustice in conformity with Hallis. That review resulted

in an opinion affirming the order of the Taylor Circuit Court.

             Ford, through counsel, then prosecuted a second appeal to the

Kentucky Supreme Court. In an unpublished opinion rendered on August 26,

2021, the high court affirmed – albeit for different reasons – our conclusion that

Ford’s trial counsel did not provide ineffective assistance affecting the outcome of

the proceedings as to counsel’s failure to object to the jury instructions. The Court

then opined that the manifest injustice standard set out in Hallis should be applied

solely to instances of lack of preservation, and not broadly to other violations of

CR 76. Said the high court, “[a] review of both Hallis and Elwell make clear that

the manifest injustice standard of review is reserved only for errors in appellate




                                         -5-
briefing related to the statement of preservation.”3 Ford, 2021 WL 3828505, at *5.

It went on to state that,

               we acknowledge the apparent intentional misconduct of
               Ford’s counsel. In no way should this Opinion be read to
               condone such conduct or to suggest appellate courts have
               no redress for this type of conduct. An appellate court,
               when faced with a situation such as this, can issue a show
               cause order for the offending attorney and, after a
               hearing, impose contempt sanctions on the attorney if
               warranted. A court can also report unethical conduct to
               the Kentucky Bar Association and, in fact, may be
               required to in certain circumstances pursuant to Kentucky
               Supreme Court Rule 3.130(8.3).




3
  Hallis addressed both a lack of preservation and a significant deviation from the formatting
standard mandated by CR 76.12. It also expressly applied the manifest injustice standard to
“rules” (plural) violations as opposed to only the “rule” (singular) requiring preservation. The
Hallis Court stated:

                    It is a dangerous precedent to permit appellate advocates to
               ignore procedural rules. Procedural rules ‘do not exist for the mere
               sake of form and style. They are lights and buoys to mark the
               channels of safe passage and assure an expeditious voyage to the
               right destination. Their importance simply cannot be disdained or
               denigrated.’ Louisville and Jefferson County Metropolitan Sewer
               Dist. v. Bischoff, 248 S.W.3d 533, 536 (Ky. 2007) (quoting Brown
               v. Commonwealth, 551 S.W.2d 557, 559 (Ky. 1977)).
               Enforcement of procedural rules is a judicial responsibility of the
               highest order because without such rules ‘[s]ubstantive rights, even
               of constitutional magnitude, . . . would smother in chaos and could
               not survive.’ Id. Therefore, we are not inclined to disregard
               Vaughn’s procedural deficiencies.

Hallis, 328 S.W.3d at 696. The Hallis Court then applied the manifest injustice standard to the
brief’s “procedural deficiencies.” Id.

                                               -6-
Ford, 2021 WL 3828505, at *6. The high court then reversed our opinion on those

issues where we employed the manifest injustice standard and remanded them to

us for adjudication.

                                   Arguments and Analysis

                 The Kentucky Supreme Court affirmed our conclusion that Ford is not

entitled to RCr 11.42 relief from judgment based on her counsel’s failure to object

to the Commonwealth’s tendered jury instructions. As such, that issue is not now

before us. Ford first argues that her trial counsel made a critical error in failing to

obtain an expert to rebut the Commonwealth’s claim that Appellant’s cell phone

records placed her in the area of the murder at the time it occurred. She asserts that

Detective Slinker improperly testified to expert matters without demonstrating

qualification as an expert and that Slinker used maps produced by McIntyre that

were not disclosed to defense counsel. As the Commonwealth properly notes, this

argument is an amalgam of ineffective assistance of counsel and Brady4 violations.

                 In examining the ineffective assistance argument, the trial court found

that Appellant’s counsel chose not to retain a cell phone tower expert primarily

because of financial considerations. It determined that this failure was deficient

performance thus satisfying the first prong of the Strickland test.5 It also


4
    Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).
5
    Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

                                                -7-
concluded, however, that this failure did not affect the outcome of the proceedings,

and thus did not satisfy the second prong of the Strickland test.

             We agree with the trial court’s reasoning on this issue. During the

RCr 11.42 hearing, Appellant gave a new story attempting to demonstrate that

while she was in the vicinity of the murder scene at the time of the murder, she was

looking at a rental house near West Saloma Road which is located near the murder

scene. The trial court characterized this claim, which was raised for the first time

after her conviction, as “unfounded and unbelievable,” and a “complete

fabrication” to provide a plausible explanation for being near the murder scene.

Thus, counsel’s failure to produce an expert cell phone tower witness did not affect

the outcome of the proceedings, as Appellant admitted to being in the vicinity of

the murder at the time it occurred. Further, such expert testimony would not have

overcome the strong circumstantial evidence, including Appellant’s admission to

her mother that she killed David. As there was no prejudice, there is no basis for

RCr 11.42 relief. Strickland, supra.

             In her related argument, Appellant contends that a Brady violation

occurred when the Commonwealth failed to disclose that Russ McIntyre created

cell phone tower coverage maps that were later relied on by Detective Slinker

when Slinker testified at trial. Appellant maintains that if the Commonwealth had

disclosed McIntyre’s identity as the author of Slinker’s maps and opinion,


                                         -8-
reasonable counsel would have objected and had those opinions excluded at trial.

She asserts that this failure to disclose constitutes a Brady violation, because there

is a reasonable probability that the outcome of the trial would have been different

but for Detective Slinker’s testimony.

             We review de novo whether the conduct of the Commonwealth

pertaining to the evidentiary issue constitutes a Brady violation. Commonwealth v.

Parrish, 471 S.W.3d 694, 697 (Ky. 2015) (citing Commonwealth v. Bussell, 226

S.W.3d 96, 100 (Ky. 2007)). Brady holds in relevant part that the prosecution’s

suppression of evidence at trial constitutes a Due Process violation if the evidence

is material to either guilt or sentencing. Evidence is material “if there is a

reasonable probability that, had the evidence been disclosed to the defense, the

result of the proceeding would have been different.” Kyle v. Whitley, 514 U.S.

419, 433-34, 115 S. Ct. 1555, 131 L. Ed. 2d 490 (1995) (quoting United States v.

Bagley, 473 U.S. 667, 682, 105 S. Ct. 3375, 87 L. Ed. 2d 481 (1985)).

             The question for our consideration, then, is whether Appellant has

demonstrated that the disclosure of McIntyre would have resulted in a different

verdict. We must answer that question in the negative. It is uncontroverted that

McIntyre did not testify at trial, but rather offered his opinion to Detective Slinker

during the investigative phase. Further, the trial court made a factual finding that

“the testimony of [AT&T specialist] Jerome McNear was also generally consistent


                                          -9-
with the preliminary work of Russ McIntyre.” The import of this finding is that

the opinions given by McIntyre to Detective Slinker during the investigation are

substantially the same as the opinion of expert witness McNear at trial. Ultimately,

we conclude that Appellant has not produced a basis for finding that a reasonable

probability exists that, but for the nondisclosure of McIntyre, the outcome of the

proceeding would have been different. The cell phone issue was but one element

of the Commonwealth’s case against Appellant, which included her threat to kill

David, fingerprint evidence, and admission of guilt to her mother. In sum, the

prejudice element of the Brady analysis cannot be shown, and we find no error.

             Appellant next argues that her trial counsel was ineffective when he

failed to conduct a basic investigation of her alibi witnesses and present their

testimony at trial. She maintains that her trial counsel’s errors were compounded

by the Commonwealth’s failure to disclose an exculpatory statement of an alibi

witness and Slinker’s false testimony regarding that undisclosed statement. As

Appellant’s defense at trial centered on her claim that she was not present at the

murder scene when the crime was committed, she asserts that her trial counsel had

a duty to produce witnesses who were employed at a Sonic restaurant where

Appellant claimed to be at the time of the murder. Specifically, Appellant

maintains that her trial counsel could not recall whether he interviewed Sonic

employees Gribbons and Yocum who may have been able to testify that Appellant


                                         -10-
was at the Sonic restaurant shortly after 11:00 a.m. on the morning of the murder.

The substance of Appellant’s argument on this issue is that there is a reasonable

probability that absent her trial counsel’s failure to investigate Sonic employees

Gribbons and Yocum, the result of her trial would have been different. Pursuant to

Strickland, Appellant argues that she is entitled to have her conviction vacated.

             Trial counsel has full authority to manage the conduct of the trial.

Commonwealth v. Tigue, 459 S.W.3d 372, 385 (Ky. 2015) (citing Taylor v.

Illinois, 484 U.S. 400, 418, 108 S. Ct. 646, 98 L. Ed. 2d 798 (1988)). Defense

counsel’s reasonable investigation must not mimic the investigation of the best

criminal defense lawyer in the world, blessed with unlimited time and resources,

but rather must provide an investigation which is reasonable under the

circumstances. Foley v. Commonwealth, 17 S.W.3d 878, 885 (Ky. 2000), reversed

on other grounds by Stopher v. Conliffe, 170 S.W.3d 307 (Ky. 2005). A defendant

is not guaranteed errorless counsel, nor counsel judged ineffective by hindsight,

but counsel who renders reasonably effective assistance. McQueen v.

Commonwealth, 949 S.W.2d 70, 71 (Ky. 1997).

             In the matter before us, Appellant’s defense counsel presented two

alibi witnesses in an attempt to bolster her version of the timeline. Even if her trial

counsel called Gribbons and Yocum to the witness stand, their testimony would

have been cumulative rather than unique. And further, the other evidence against


                                         -11-
Appellant was compelling. When reviewing the record in its totality, we cannot

conclude that her trial counsel’s assistance was ineffective on this issue, nor that

the failure to call Gribbons and Yocum affected the outcome of the proceedings.

Strickland, supra. And while the trial court determined that the recorded interview

of Gribbons was inadvertently not provided to Appellant, there again is no

reasonable probability that it affected the outcome of the proceedings. As such, the

trial court properly found no Brady violation.

             Appellant goes on to argue that her trial counsel was ineffective for

failing to object to Slinker’s testimony about the handwriting found on a

threatening note and failing to investigate the note. Additionally, she asserts that a

Brady violation occurred concerning another letter found in the victim’s truck.

             A threatening note was found near David’s body. Neither the

Commonwealth nor defense counsel conducted a handwriting analysis. In

addition, Detective Slinker did not testify as to such an analysis, nor did he offer an

opinion regarding who wrote the note. Rather, Slinker testified as to his opinion

that the handwriting on the note looked disguised. At the RCr 11.42 hearing, the

trial court ruled that her trial counsel’s failure to object to Detective Slinker’s

testimony did not prejudice the proceedings against Appellant.

             We find no error in this conclusion. There is no basis for concluding

that her trial counsel’s representation of Appellant was ineffective based on his


                                          -12-
decision not to conduct an expert analysis of the note. Arguendo, even if her trial

counsel’s decision did constitute ineffective assistance, it did not affect the

outcome of the proceedings. McQueen, supra. Further, the trial court correctly

determined that there was no Brady violation regarding another note found in

David’s truck. While this note was not turned over to Appellant’s counsel, she has

failed to demonstrate that the note – which the Commonwealth characterizes as not

exculpatory – would have had any effect on the jury’s decision to return a guilty

verdict. We find no error on this issue.

             Appellant’s next argument is that her trial counsel was ineffective in

failing to object to statements made by the Commonwealth as part of its closing

argument. During direct examination at trial, Detective Slinker was asked if he

thought it “would be normal” for an innocent spouse to make a 911 call from just

outside the residence in the edge of the yard. In answering, Slinker equivocated by

saying it depended on whether a third-party gunman was in the residence, and

whether anyone was checking for signs of life from the victim. At closing

argument, the Commonwealth relied in part on this testimony by mentioning that

“most reasonable people would think” that an innocent spouse who discovered the

body would run to a neighbor’s house in case a gunman was in the residence.

Appellant now argues that her trial counsel was ineffective in failing to object to

this and related statements.


                                           -13-
             In examining this argument at the RCr 11.42 hearing, the trial court

concluded that her trial counsel should have objected to the Commonwealth’s

statements as to what reasonable people might do when discovering a murdered

spouse. It went on, however, to find that the statements at issue had no bearing on

the outcome of the trial. This conclusion is supported by the record and the law,

and we find no error arising therefrom.

             Appellant also argues that her trial counsel was ineffective for failing

to interview Carl Lusk, and that a Brady violation occurred when a recorded

interview of Lusk was not given to her. Lusk was a Taylor County Emergency

Rescue Chaplain who accompanied Appellant to the bathroom at a neighbor’s

house, and an issue arose to as whether Appellant washed her hands in the

bathroom after expressly being told not to do so in order to preserve any gunshot

residue.

             Appellant’s hands were never tested for gunshot residue, and as such,

no gunshot residue results were offered into evidence. Accordingly, Lusk’s

testimony, if any, regarding whether he heard or did not hear Appellant washing

her hands in the bathroom is largely irrelevant. This is especially true in the

context of all of the evidence of guilt presented against Appellant. As Lusk’s

testimony, if any, would not have affected the jury’s verdict, there is no basis for

finding ineffective assistance of counsel nor a Brady violation. For the same


                                          -14-
reason, we find no error as to Appellant’s penultimate argument that her trial

counsel was ineffective for failing to explore the possibility of an alternative

perpetrator.

               Appellant’s final argument is that the foregoing errors constitute

cumulative error sufficient to reverse the judgment on appeal. Citing Funk v.

Commonwealth, 842 S.W.2d 476, 483 (Ky. 1992), Appellant maintains that even if

each of the errors presented do not individually constitute grounds to vacate her

conviction, the cumulative effect of them rendered her trial fundamentally unfair

and constituted a violation of due process.

               We are not persuaded that the purported individual errors are

sufficient to constitute cumulative error justifying a reversal of her conviction. As

noted by the Kentucky Supreme Court, “we have declined to hold that the absence

of prejudice plus the absence of prejudice somehow adds up to prejudice.” Brown

v. Commonwealth, 313 S.W.3d 577, 631 (Ky. 2010) (citation omitted). We find no

cumulative error.

                                      Conclusion

               For the foregoing reasons, we affirm the order of the Taylor Circuit

Court denying Appellant’s motion for RCr 11.42 relief.



               ALL CONCUR.


                                          -15-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Margaret A. Ivie          Andy Beshear
Kelsey Doren              Attorney General of Kentucky
Frankfort, Kentucky       (former)

                          Ken W. Riggs
                          Assistant Attorney General
                          Frankfort, Kentucky




                        -16-